                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00028-MOC-DSC

 NORRIS ALLEN, RODNEY MILLER, JANICE                          )
 SUGGS, RON ROLLINS, JERRY DIXON, and                         )
 ERIC HOLMBERG,                                               )
                                                              )
                       Plaintiffs,                            )
                                                              )
 Vs.                                                          )             ORDER
                                                              )
 EXPRESS COURIER INTERNATIONAL, INC.                          )
 and EMP LSO HOLDING CORPORATION,                             )
                                                              )
                      Defendants.                             )


       THIS MATTER is before the court on its own motion following the filing of the parties’

Joint Status Report, in which the parties have notified the Court that they have reached a

settlement in this matter and they, therefore, seek an order from the Court holding all scheduled

deadlines in abeyance to give the parties time to execute the settlement.

       IT IS THEREFORE ORDERED that all deadlines in this matter are hereby held in

abeyance pending settlement by the parties.



                                       Signed: May 31, 2019
